Case 9:18-cr-80111-RLR Document 183 Entered on FLSD Docket 05/28/2019 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                                                            Case No. 18-CR-80111-ROSENBERG
  UNITED STATES OF AMERICA
      v.
  ERIC SNYDER,
  JOSEPH LUBOWITZ, and
  CHRISTOPHER FULLER,
               Defendants.
  _________________________________/

           MOTION TO EXCLUDE “EXPERT” TESTIMONY OF DR. KELLY CLARK

           Eric Snyder (“Snyder”), through undersigned counsel, pursuant to Daubert v. Merrell

  Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), Kumho Tire Co. v. Carmichael, 526 U.S. 137

  (1999), Rules 702, 704, and 403, Federal Rules of Evidence, Moves to Exclude “Expert”

  Testimony of Dr. Kelly Clark. Snyder further requests that this Court conduct a hearing to

  determine the admissibility of Dr. Clark’s testimony.

           In Daubert, the Supreme Court defined the gate keeping function of the trial court in

  determining the admissibility of proposed expert witness testimony. The Daubert factors and

  subsequent case law have been incorporated into Rule 702, Fed.R.Evid. providing the trial court

  with factors to be weighed in determining admissibility of expert witness testimony. Since the

  procedure for determining the admissibility of expert witness testimony is governed by Rule

  104(a), Fed.R.Evid., the proponent of the testimony bears the burden of establishing the pertinent

  admissibility requirements. That burden must be satisfied by a preponderance of evidence, See

  Bourjaily v. United States, 483 U.S. 171 (1987).          Snyder respectfully submits that the

  Government has not, and cannot, sustain that burden.
Case 9:18-cr-80111-RLR Document 183 Entered on FLSD Docket 05/28/2019 Page 2 of 5




         The Government in its various pleadings filed in this case and in communications with

  Snyder has indicated that Dr. Clark was retained by the Government prior to the June 2018

  Indictment. Dr. Clark has reviewed eleven patient files from the Government, as well as a letter

  prepared by the prosecutor describing Dr. Clark’s findings and opinions. Snyder is unaware of

  any other materials reviewed by Dr. Clark. By separate motion Snyder has requested production

  of all materials provided to her by the Government, as well as all communications with the

  Government. Other than editing the prosecutor’s letter concerning her opinions, Snyder does not

  believe that Dr. Clark has authored a report.

         Based upon the Government’s September 24, 2018 Notice of Intent to Use Expert

  Witness (D.E. 110), Dr. Clark had not yet reviewed patient files as of the date of the

  Government’s Notice.       Despite not having reviewed the patient files, the Government

  represented that “Dr. Clark will be prepared to comment on these patients’ files, and on what she

  notices in these files as being improper. Dr. Clark will explain to the jury how HWT/RLR used

  UA testing as a profit center, billing for expensive UA tests that were not justified or medically

  necessary. Dr. Clark will also talk about trends in the billing date for HWT/RLR, and possible

  indicia of fraud” (D.E. 110 at 2). (Emphasis Added).

         The Government further represented in its Notice that what constitutes “proper substance

  abuse treatment” is integral to the fraud alleged in the Indictment. The Government further

  claimed that Dr. Kelly will provide an outline of “how substance abuse treatment is “supposed to

  work” as well as “indications of possible fraud in the documentation and billing she review.”

  Subsequently, in an October 28, 2018 letter authored by the prosecutor, and apparently adopted

  by Dr. Kelly, the Government claimed that Dr. Kelly would testify to “Indicia of Fraud at RLR.”

  In addition to what is labelled as a “General Overview” in which the prosecutor concludes that



                                                  2
Case 9:18-cr-80111-RLR Document 183 Entered on FLSD Docket 05/28/2019 Page 3 of 5




  “RLR/HWT used UA testing as a profit center”, the September 28, 2018 letter sets forth five

  categories as so called “Indicia of Fraud.”

         Based upon the filings and correspondence submitted by the Government, there is real

  question whether any of the requirements of Rule 702 have or can be met. Certainly, there is a

  genuine question whether the Government can sustain its Daubert burden of persuasion

  concerning any of the gatekeeping elements described in Rule 702 and the Rule’s Commentary.

  There is no basis to accept or admit into evidence testimony concerning “how substance abuse

  treatment is supposed to work” or what constitutes “proper substance abuse treatment.” Even if

  such subjective thoughts would be admissible, a conclusion which Snyder ardently objects to,

  there is no reason to conclude that Clark is qualified to offer an admissible expert opinion.

         There is no basis to conclude that Dr. Clark arrived at her “opinion” in a manner

  consistent with the requirements of Rule 702, especially given what information she reviewed

  and when she examined materials. Additionally, the October 28th prosecutor letter brings into

  question whether Dr. Clark has independently arrived at opinions based upon the Rule 702

  roadmap, or is essentially validating the prosecutor’s opinion.

         The proffered testimony concerning the so-called “indicia of fraud” and “indications of

  possible fraud” violate Rule 704(b), Fed.R.Evid. which forbids opinion testimony concerning the

  ultimate issue in a criminal case. In a health care, wire fraud-based trial, Dr. Clark’s conclusion

  that conduct evidences fraud, attempts exactly what Rule 704(b) defines as improper.

         Whatever minimal relevance that any of Dr. Clark’s opinions might maintain is

  substantially outweighed by the danger of unfair prejudice, confusion of the jury, misleading the

  jury and wasting time. See Rule 403, Fed.R.Evid. Dr. Clark’s testimony frames an artificial,

  improper and prejudicial issue for the jury of whether the treatment center and sober house were



                                                   3
Case 9:18-cr-80111-RLR Document 183 Entered on FLSD Docket 05/28/2019 Page 4 of 5




  “properly run.” Not only is the determination of how to run a treatment center and a sober house

  a subjective matter, any assertion of fraud based upon not conforming to a subjective opinion is

  overtly prejudicial. The danger of prejudice is even more pronounced given the absence of

  statutes and regulations establishing propriety.

         Wherefore, Eric Snyder requests that this court conduct a Daubert hearing and following

  said hearing Grant this Motion Excluding the “Expert” Testimony of Dr. Kelly Clark

  Dated: May 28, 2019                                        Respectfully Submitted,

                                                             /s/BRUCE A. ZIMET, ESQ.
                                                             Florida Bar No. 0225053




                                                     4
Case 9:18-cr-80111-RLR Document 183 Entered on FLSD Docket 05/28/2019 Page 5 of 5




                           CONSULTATION WITH GOVERNMENT

         Undersigned has spoken to Department of Justice Attorney Hayes who informed

  undersigned that the Government will state its position concerning this motion in its written

  response to the Court.


                                                              /s/BRUCE A. ZIMET, ESQ.
                                                              Florida Bar No. 0225053



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 28, 2019, I electronically filed the foregoing

  document with the Clerk of Court using CM/ECF. I also certify that the foregoing document is

  being served this day on all counsel of record or pro se parties, either by transmission of Notice

  of Electronic Filing generated by CM/ECF or in some other authorized manner authorized for

  those counsel of parties who are not authorized to receive Notices of Electronic Filing.


                                                              Respectfully Submitted,

                                                              /s/BRUCE A. ZIMET, ESQ.
                                                              Florida Bar No. 0225053
                                                              BRUCE A. ZIMET, P.A.
                                                              One Clearlake Centre
                                                              250 N. Australian Avenue
                                                              Suite 1400
                                                              West Palm Beach, FL 33401
                                                              Tel: (561) 508-7741
                                                              Tel: (954) 764-7081
                                                              Fax: (954) 760-4421
                                                              Email:
                                                              BAZ@BruceAZimetLaw.com




                                                  5
